      Case: 1:21-cv-03930 Document #: 40 Filed: 09/09/21 Page 1 of 1 PageID #:1792




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 TANGLE INC.,                                     )
                                                  )
         Plaintiff,                               )
                                                  )    Case No.: 1:21-cv-03930
 v.                                               )
                                                  )
 THE INDIVIDUALS, CORPORATIONS,                   )
 LIMITED LIABILITY COMPANIES,                     )
 PARTNERSHIPS, AND                                )
 UNINCORPORATED ASSOCIATIONS                      )
 IDENTIFIED ON SCHEDULE A HERETO,                 )
                                                  )
         Defendants.                              )
                                                  )
                                                  )


  PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT AND DEFAULT JUDGMENT

        Plaintiff TANGLE INC. hereby moves the Court for Entry of Default and Default

Judgment against the Defendants identified on the First Amended Schedule A. In support of this

Motion, Plaintiff is separately and contemporaneously filing a supporting Memorandum of Law

in Support, including the Declaration of Andrew P. Holland and a copy of the First Amended

Schedule A.

 Dated: September 9, 2021                     Respectfully submitted,




                                              Andrew P. Holland (Bar No. 224737)
                                              THOITS LAW
                                              A Professional Corporation
                                              400 Main Street, Suite 250
                                              Los Altos, California 94022
                                              (650) 327-4200
                                              aholland@thoits.com
